Citation Nr: 1616112	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  01-07 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder, to include as secondary to the service-connected residuals of a fracture of the left fifth metatarsal and the service-connected status-post recurrent left shoulder separation. 
 
2.  Entitlement to service connection for a right hip disorder, to include as secondary to the service-connected residuals of a fracture of the left fifth metatarsal and the service-connected status-post recurrent left shoulder separation. 
 
3.  Entitlement to service connection for a left hip disorder, to include as secondary to the service-connected residuals of a fracture of the left fifth metatarsal and the service-connected status-post recurrent left shoulder separation. 
 
4.  Entitlement to service connection for a right ankle disorder, to include as secondary to the service-connected residuals of a fracture of the left fifth metatarsal and the service-connected status-post recurrent left shoulder separation. 
 
 5.  Entitlement to service connection for a right shoulder disorder, to include as secondary to the service-connected residuals of a fracture of the left fifth metatarsal and the service-connected status-post recurrent left shoulder separation. 
 
 6.  Entitlement to service connection for a right foot disorder, to include as secondary to the service-connected residuals of a fracture of the left fifth metatarsal and the service-connected status-post recurrent left shoulder separation. 

7.  Entitlement to a temporary total evaluation on the basis for convalescence following surgery on the right ankle in August 2009.

8.  Entitlement to an increased rating for residuals of a fracture of the left fifth metatarsal, currently evaluated as 20 percent disabling. 
 
9.  Entitlement to an initial disability rating in excess of 10 percent for a postoperative scar of the left shoulder. 

10.  Entitlement to a total disability rating based on individual unemployability (TDIU). 
 
11.  Entitlement to special monthly compensation based on the need for aid and attendance or being housebound. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1979 to November 1981. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

All of the issues identified on the title page of this document were previously remanded by the Board in January 2011, at which time they were directed by separately but concurrently issued remands to the RO for additional development. In July 2012, the previously separate document numbers were merged, the Board remanded all the matters again for additional development.   Following the RO's attempts to complete the actions sought by the Board through its July 2012 remand, the case was thereafter returned to the Board for further consideration of the issues set forth on the title page of this document. 

On his July 2007 and May 2015 substantive appeals, VA Form-9, the Veteran indicated his desire to testify before a member of the Board; however, he later withdrew his request for such a hearing in a March 2016 correspondence.  

The record reflects that the Veteran seeks to reopen his previously denied claim for service connection for a left knee disorder.  See August 2011 correspondence.  This matter is not on appeal and is specifically directed to the Agency of Original Jurisdiction (AOJ) for appropriate actions.  

During the pendency of the appeal, the Veteran's claims folder was processed using the paperless claims systems, the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a right foot disorder and entitlement to increased ratings for left foot disability and residual scar disability, as well as entitlement to a TDIU and SMC based on need for aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record is against a finding that the Veteran's current left ankle disorder is related to in-service left ankle injury, or otherwise related to his period of service, to include as proximately caused or aggravated by his service-connected left foot or left shoulder disabilities.

2.  The competent evidence of record does not demonstrate that the Veteran's current right ankle disorder was incurred during his period of service, and the preponderance of the competent evidence is against a finding that it is otherwise related to his period of service, include as proximately caused or aggravated by his service-connected left foot or left shoulder disabilities.

3.  The competent evidence of record does not demonstrate that the Veteran's current right hip disorder was incurred during his period of service, and the preponderance of the competent evidence is against a finding that it is otherwise related to his period of service, include as proximately caused or aggravated by his service-connected left foot or left shoulder disabilities.

4.  The competent evidence of record does not demonstrate that the Veteran's current left hip disorder was incurred during his period of service, and the preponderance of the competent evidence is against a finding that it is otherwise related to his period of service, include as proximately caused or aggravated by his service-connected left foot or left shoulder disabilities.

5.  The competent evidence of record does not demonstrate that the Veteran's current right shoulder disorder was incurred during his period of service, and the preponderance of the competent evidence is against a finding that it is otherwise related to his period of service, include as proximately caused or aggravated by his service-connected left foot or left shoulder disabilities.

6.  Service connection has not been established for right ankle disability, status post closed reduction of lateral malleolar fracture. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left ankle disorder, to include as secondary to service-connected disability, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for entitlement to service connection for a right ankle disorder, to include as secondary to service-connected disability, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for entitlement to service connection for a right hip disorder, to include as secondary to service-connected disability, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for entitlement to service connection for a left hip disorder, to include as secondary to service-connected disability, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

5.  The criteria for entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected disability, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

6.  The criteria for entitlement to a temporary total rating based on the need for convalescence following right ankle surgery have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. § 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim. VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent letters to the Veteran in October 2006, June 2007, December 2009, and January 2010 that addressed the notice elements concerning his claims.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  In addition, VA specifically informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The Board finds that VA has discharged its duty to notify.  For the reasons discussed above, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, VA has obtained the Veteran's service records, post-service VA treatment records, and identified private treatment records, as well as his lay statements.  During the period under appeal, VA has provided the Veteran with examinations in October 2007 and July 2011 to determine the nature and etiology of the Veteran's claimed disorders.  The VA examiner provided medical conclusions addressing whether the Veteran's claimed conditions were result of his period of service, to include as secondary to his service-connected disabilities.  In a May 2014 VA addendum medical statement, the VA examiner specifically addressed whether his claimed conditions were proximately caused or aggravated by his service-connected disabilities.  The examinations and medical opinion report are fully adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The record shows that the Veteran's VA treatment records have been obtained and associated with the claims folder, and the Veteran has been provided with adequate VA examinations.  A review of the record reflects compliance with the Board's 2011 and 2012 remand directives, and no further action is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384   (1993).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3 .303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

 To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

A disability which is aggravated by a service-connected disorder may be service connected, but compensation is only available for the degree to which that condition was made worse by the service-connected condition - only to the degree that the aggravation is shown.  38 C.F.R. § 3.310.  In such a situation, VA laws require that the medical evidence must show a baseline level of severity of the nonservice-connected disease or injury, which is established by medical evidence created before the onset of aggravation.  Id.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

In this case, the Veteran seeks entitlement to service connection for bilateral ankle disorder, bilateral hip disorder, and right shoulder disorder.  He contends that his claimed conditions are related to his period of service as result of in-service injury. In the alternative, he asserts that each of his claimed condition is secondary to his service-connected left foot and left shoulder disabilities. 

The Board will first address the Veteran's claims for service connection on a direct basis prior to considering his claims on a secondary basis.  Again, the Board notes that in order to support an award of service connection on direct basis there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and medical nexus between the claimed in-service disease or injury and the current disability.  See Shedden, 381 F.3d at 1167.

Here, the medical evidence of record establishes that the Veteran has current disabilities involving his right and left ankles, his right and left hips, and his right shoulder.  See VA treatment records as well as the report of a July 2011 VA examination.  However, the Board observes that the evidence of record does not show that the Veteran had any of these current disabilities in service, at separation, or until years after his discharge from service.  38 C.F.R. §§ 3.303, 3.307, 3.309. 

 A review of the Veteran's service treatment records do not show any treatment, complaints or diagnosis for problems involving the Veteran's right and left hips, right ankle, and right shoulder.  His service treatment record do show that he sought treatment in July 1981 for an inversion injury to his left ankle that resulted his fracture of the left fifth metatarsal and his current left foot disability.  His left ankle and foot were place in a cast.  None of the subsequent service treatment records show any further left ankle complaints or problems.  The Veteran was medically discharged in November 1981 because of unrelated recurrent left shoulder dislocations.  A report of medical history or examination at the time of the Veteran's separation is not available. 

In September 1982, the Veteran was afforded with a VA orthopedic examination.  The examination report does not show that the Veteran complained of any ankle, hip, or right shoulder problems.  On clinical examination, the VA examiner noted that the Veteran had full range of motion in his right shoulder and full range of motion in both ankles, without evidence of tenderness or pain.  X-ray film of left ankle revealed no abnormalities involving the joint.  

Subsequent VA and private treatment records show that the Veteran first complained of left ankle problems in May 2006, right ankle problems in August 2009 following a recent injury, right hip problems in 2006, left hip problems in 2010, and right shoulder problems in July 2010 following an injury after his left knee gave away.  Essentially, there is no medical evidence of current bilateral ankle, bilateral hip, and right shoulder disorders for more than two decades after the Veteran's separation from service.  See 38 C.F.R. § 3.303; see also Maxson v. West, 12 Vet. App. 453   (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

The Board notes that it must consider the competency and credibility of the Veteran's lay contentions to the extent that he asserts that he has experienced bilateral ankle, bilateral hip, and right shoulder problems since his period of service.  It is noted that the Veteran is competent to attest to the onset and continuity of symptomatology, such as discomfort and pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331   (Fed. Cir. 2006).  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan, 451 F.3d at 1335. 

 Here, the record contains conflicting statements from the Veteran regarding the onset and continuity of his current bilateral ankle, bilateral hip, and right shoulder problems.  Notably, the record does not show that the Veteran reported the continuity of his claimed conditions since service until well after his period of service. Notably, the September 1982 VA orthopedic examination report does not show complaints of bilateral ankle, bilateral hip or right shoulder problems.  Rather, the clinical findings at that time were normal with respect to his ankles and right shoulder.  

In light of the conflict between the Veteran's accounts as to the onset and continuity of his current problems, and the lack of treatment for bilateral ankle, bilateral hip, and right shoulder symptoms until decades after his separation from service, the Board has to question the credibility of the Veteran's current assertions of onset and continuity of symptoms.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  The Board finds that the Veteran's current assertions are not credible to the extent that he reports that the onset and continuity of his current symptoms.  His statements cannot be used as evidence of onset or continuity of symptomatology since service to support an award of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316  (Fed. Cir. 2009).

The competent evidence of record does not demonstrate that the Veteran's right ankle, bilateral hip, and right shoulder disorders had an onset during his periods of service or within the first year after his separation from service.  Element (2), an in-service disease or injury, has not been satisfied.  With respect to the Veteran's left ankle, the Board cannot ignore the in-service treatment for inversion injury.  As such, element (2), in-service injury, has been shown for his left ankle claim.  

The Board will now briefly address the remaining element, a medical nexus.  Here, the Board notes that there is no favorable medical nexus opinion of record which supports a direct medical link between the current diagnoses for bilateral ankle, bilateral hip, and right shoulder disorders and the Veteran's period of service.  Rather, the October 2007 VA examiner concluded that the Veteran's current left ankle disorder was less likely than not related to his period of service, to include the in-service left ankle inversion injury.  In support of this medical conclusion, the VA examiner noted that x-ray films were normal and the medical evidence did not show complaints of left ankle problems until twenty years after his separation from service.  In addition, the July 2011 VA examiner concluded that the Veteran's current bilateral ankle, bilateral hip, and right shoulder disorders were less likely than not related to his period of service.  The VA examiner noted that these medical opinions were based on a review of the claims folder, including the Veteran's service treatment records.  There is no medical opinion to the contrary. 

The Veteran has not submitted any medical or scientific evidence that shows a positive association between his current claimed disorders and his period of service. Based on the foregoing, the Board finds that element (3) a medical link between the Veteran's bilateral ankle, bilateral hip, and right shoulder disorders and his period of service has not been shown.  As such, the Board finds that service connection on a direct basis is not warranted for any of the claimed conditions.

Turning to the Veteran's alternative assertion - entitlement to service connection on a secondary basis, the remaining question is whether the medical evidence supports, or is at least in equipoise as to, the Veteran's assertion that his current bilateral ankle, bilateral hip, and right shoulder disorders are proximately caused or aggravated by his service-connected left foot and left shoulder disabilities.  See 38 C.F.R. § 3.310.  

Here, the competent medical evidence of record weighs against a finding that the Veteran's current bilateral ankle, bilateral hip, and right shoulder disorders are proximately caused or aggravated by his service-connected left foot and left shoulder disabilities.  In this regard, both the July 2011 and the May 2014 VA examiners concluded that the Veteran's bilateral ankle, bilateral hip, and right shoulder disorders were not caused by his service-connected disabilities.  Both VA examiners stated that their medical conclusion was based on a review of the claims folder and the findings from clinical evaluation.  Further, the May 2014 VA examiner concluded that the Veteran's bilateral ankle, bilateral hip, and right shoulder disorders were not proximately caused by his service-connected left foot and left shoulder disabilities.  In this regard, the VA examiner noted that none of the competent medical evidence suggests a secondary relationship between the Veteran's claimed disorders and his service-connected disabilities. 

The record presents no competent medical opinion in favor of the claims on a secondary basis.

The Board has considered the Veteran's assertions that his current bilateral ankle, bilateral hip, and right shoulder disorders are related to his period of service or as secondary to his service-connected disabilities.  However, there is no indication in the record to suggest that the Veteran has specialized training in orthopedic medicine so as to be able to provide an etiology between his current bilateral ankle, bilateral hip, and right shoulder disorders and his period of service or secondary to pes planus through his observation of his symptomatology alone.  See Barr v. Nicholson, 21 Vet. App. 303   (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Notably, the determination of the nature and etiology of degenerative arthritis requires diagnostic testing and medical expertise to determine its very nature, which would extend beyond the Veteran's capabilities to assess continuity of symptoms.  Rather, the only competent medical opinions of record come from the VA examiners, and those opinions weigh heavily against the Veteran's claims. 

In sum, the weight of the evidence is against a finding that the Veteran's current bilateral ankle, bilateral hip, and right shoulder disorders are related to service. Even though the Board cannot ignore lay evidence of continuity of ankle, hip, and shoulder problems since service, the Board finds that the VA examiner's medical opinions carry more weight against the claims.  Furthermore, the preponderance of the competent evidence is against a finding that his current bilateral ankle, bilateral hip, and right shoulder disorders are proximately due to his service-connected left foot and left shoulder disabilities. 

The preponderance of the medical evidence is against a finding that any current diagnosed bilateral ankle, bilateral hip, and right shoulder disorders are etiologically related to the Veteran's period of service, to include as secondary to his service-connected disability.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claims must be denied.

3.  Temporary Total Rating 

Under the provisions of 38 C.F.R. § 4.30, a total rating will be assigned effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following hospital discharge or outpatient release if the treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.

The evidence of record reflects the Veteran underwent surgery for closed reduction of a right lateral malleolar fracture on August 27, 2009.  However, as discussed above, entitlement to service connection for the Veteran's right ankle disorder is not warranted on a direct or secondary basis.  38 C.F.R. §§ 3.303, 3.310.  The provisions of 38 C.F.R. § 4.30 specifically establish that a temporary total convalescence rating will be assigned if treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence.  As the right ankle has not been awarded as a service-connected disability, entitlement to a temporary total convalescence rating may not be established under the provisions of 38 C.F.R. § 4.30.  The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102  (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for right ankle disorder is denied. 

Entitlement to service connection for left ankle disorder is denied. 

Entitlement to service connection for right hip disorder is denied. 

Entitlement to service connection for left hip disorder is denied. 

Entitlement to service connection for right shoulder disorder is denied. 

Entitlement to a temporary total rating based on the need for convalescence as a result of right ankle surgery, is denied.

REMAND

Regrettably, the Board finds that additional development is needed prior to adjudication of the remaining claims on appeal. 

Stegall Compliance

In the July 2012 remand directives, the Board instructed that a VA outpatient treatment report of April 29, 2011, specifically identified by the Veteran as addressing the severity of his residual scar disability, should be obtained and associated with the claims folder.  While the record reflects that the claims folder has been updated with the Veteran's VA treatment records dated from 2000 to 2015, those record do not contain the treatment record dated on or about April 29, 2011 that discusses the Veteran's residual scar disability.  Also, no memorandum has been associated with the claims folder that discusses the unavailability of the identified April 29, 2011 VA treatment record in accordance with 38 C.F.R. § 3.159(e)(1).  A remand is needed to ensure compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA examinations for Increased Rating Claims 

A remand is needed to afford the Veteran with new VA examinations to evaluate the severity of his disabilities due to residuals of left fifth metatarsal fracture and residual surgical scar.   The Veteran's disabilities were last evaluated by VA more than seven years ago.  Since then, the Veteran has asserted that his residual scar is worse and the medical evidence demonstrates that that his left foot disability has worsened.

The Board notes that since the Veteran's left foot disability was evaluated by VA, he has suffered from three cerebrovascular accidents (CVA) or strokes, which has resulted in left hemiparesis and impacts his left foot.  In the examination report, the VA examiner is asked to delineate what symptomatology is attributable to the Veteran's service-connected left foot disability as opposed to symptomatology associated with his non-service connected residuals of three CVAs.  See Mittleider v. West, 11 Vet. App. 181 (1998),

VA examination for Right Foot Claim 

The Board finds that a remand is required in order to afford the Veteran with a VA examination to determine the etiology of his right foot disorder.  The Veteran has never been afforded VA medical opinion in conjunction with his claim.  Notably, the Veteran has asserted that his right foot was injured during his period of service, and he has continued to experience right foot pain since then.  See September 1982 VA orthopedic examination.  He has consistently reported a pre-existing right foot injury from gunshot wound to both of his feet, and x-ray films have reflected metallic fragments consistent with his history of gunshot wound.  See VA medical records, x-rays, dated September 1982.  Furthermore, recent VA treatment records show that the Veteran reported increased right foot problems as result of his effort to overcompensate for his service-connected left foot disability.  See March 2015 VA treatment record, podiatry. 

The Board notes that when no pre-existing condition is noted on examination upon entry into service, the Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111.  In order to rebut the presumption of soundness, the burden then falls on VA to show clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  See VAOPGCPREC 3-03. A VA examination in order to obtain medical opinion is needed in conjunction with the Veteran's claim, to include his assertion of entitlement on a secondary basis. 




TDIU and SMC

The issues of entitlement to TDIU and SMC based on need for aid and attendance are also remanded as intertwined with the claims of entitlement to increased ratings.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

The Board notes that the Veteran's current combined total rating fails to meet the schedular criteria for a TDIU as he does not have a single service-connected disability ratable at 60 percent or more or one disability rated as 40 percent disabling with a combined rating of 70 percent or more.  See 38 C.F.R. § 4.16(a). Nevertheless, the Veteran may be entitled to a TDIU for that period on an extraschedular basis if it is established that he has been unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disability.  See 38 C.F.R. § 4.16(b)(stating that "rating boards should submit to the Director of Compensation and Pension Service, for extra-scheduler consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a)); see also Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (holding that the Board cannot award TDIU rating under 38 C.F.R. § 4.16(b) in the first instance).

Accordingly, given the Veteran's history of sustained unemployment and considering his assertions that his unemployment status is related to manifestations of his service-connected disabilities as well as the June 2008 VA examination report finding that the Veteran is limited to sedentary employment, on remand, following any additional development deemed necessary, consideration should be given to whether referral of the issue of entitlement to a TDIU to VA's Director of Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) is warranted.




Accordingly, the case is REMANDED for the following action:

1. Locate and associate with the Veteran's VA claims folder the report of a VA treatment compiled on April 29, 2011, as referenced in the VA Form 21-0820, Report of General Information, dated July 27, 2011. 

Efforts to obtain this and any other Federal records must continue until the records are found, or, alternatively, it is determined that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) must be provided to the Veteran and he must then be afforded an opportunity to respond.

2.  Update the claims folder with the Veteran's VA treatment records dated since May 2015.

3. The Veteran must be scheduled for a VA examination with appropriate specialist to ascertain the current severity of his service-connected residual surgical scar on left shoulder.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner must provide all information required for rating purposes, to include but not limited to, the length and width of the scar, whether the scar is associated with underlying tissue damage, and is deep, and whether the scar causes any limitation of motion in the left shoulder.  

A complete rationale for all opinions must be provided.

4. The Veteran should be scheduled for a VA examination with appropriate specialist in order to determine the nature and severity of his service-connected residuals of fracture of the left fifth metatarsal.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

In the examination report, the examiner is asked to identify all left foot pathology attributable to the service connected disability as opposed to any symptomatology attributable to his non-service connected residuals of three strokes.   

The examiner must provide all information required for rating purposes, to include but not limited to, ranges of motion and any limitation of function of the parts affected by limitation of motion in the Veteran's left foot.  Additionally, the examiner should be requested to determine whether the left foot exhibits weakened movement, excess fatigability, or incoordination attributable to the service-connected residuals of fracture of the left fifth metatarsal. 

A complete rational for any opinion expressed should be included in the examination report.

5. Schedule the Veteran for a VA examination to determine the etiology of his right foot disorder.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

Based on a review of the claims folder and findings from clinical evaluation, the examiner should answer the following: 

a).  Identify all right foot pathology noted from a review of the medical evidence as well as observed on clinical evaluation. 

b).  Does the evidence of record clearly and unmistakably show that the Veteran had a right foot disorder (e.g. residuals of gunshot wound) that existed prior to his entrance into active duty military service and, if so, is there clear and unmistakable evidence that such diagnosed disorder was NOT aggravated by his period of service beyond the natural progression of the disease?

c).  For any right foot condition that the examiner determines that there is not clear and unmistakable evidence that it existed prior to his period of service, then the examiner should determine whether it is at least as likely as not (50 percent probability or more) that such right foot disorder was incurred in or is otherwise related to his period of service, to include as proximately caused or aggravated by his service-connected left foot disability. 

In answering the above questions, the examiner should be aware that the regulation defines "clear and unmistakable evidence" as obvious or manifest evidence.  38 C.F.R. § 3.304(b).  "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology.

A complete rationale should be provided for any opinion or conclusion. 

6. Determine what additional development, if any, is needed regarding the intertwined issues of TDIU and special monthly compensation, and undertake any actions it deems necessary.

7. Thereafter, readjudicate the issues remaining on appeal on the basis of all of the evidence of record.  As to the issue of entitlement to a TDIU, consider whether referral to VA's Director of Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) is warranted.  If any benefit sought on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time for a response.  The case should then be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


